 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10   JOSE VELEZ,                                            Case No.: 18-CV-1840-CAB-MDD
11                                         Plaintiff,
                                                            ORDER DENYING MOTION TO
12   v.                                                     SET ASIDE JUDGMENT
13   IL FORNAIO (AMERICA)
     CORPORATION and TARTINE, INC.,                         [Doc. No. 38]
14
                                        Defendants.
15
16
            On February 22, 2019, the Court granted Defendants’ motion to dismiss Plaintiff’s
17
     second amended complaint (“SAC”), and the Clerk entered judgment in favor Defendants
18
     on the same day. Plaintiff now moves to set aside the judgment pursuant to Federal Rule
19
     of Civil Procedure 60(b)(1) and (6)1 on the grounds that, according to Plaintiff, the Court
20
     mistakenly or because of inadvertence failed to consider all of the allegations in the SAC.
21
     The motion is effectively a motion for reconsideration of the Court’s order granting
22
     Defendants’ motion to dismiss. The motion is denied.
23
            In his motion, Plaintiff simply restates the arguments he made in opposition to the
24
     motion to dismiss. The Court, however, considered the entirety of the SAC before reaching
25
26
27   1
       The motion also mentions Federal Rule of Civil Procedure 59 which concerns motions for new trial or
     to amend a judgment. It does not, however, explain why this rule is relevant here or make any unique
28   arguments for reconsideration based on this rule.

                                                        1
                                                                                     18-CV-1840-CAB-MDD
 1   the conclusions stated in its order granting Defendants’ motion. Unsurprisingly, Plaintiff
 2   is unhappy with the Court’s ruling, but his inability to convince the Court the first time
 3   around does not entitle him to a second bite at the apple under Rule 60(b)(1). Nor does it
 4   constitute another reason justifying relief pursuant to Rule 60(b)(6). By merely rearguing
 5   his position that the SAC states a claim or that he could amend his complaint a third time
 6   to state a claim, Plaintiff has not offered any grounds for reconsidering the Court’s order
 7   on the motion to dismiss. See Am. Ironworks & Erectors, Inc. v. N. Am. Const. Corp., 248
 8   F.3d 892, 899 (9th Cir. 2001) (“Because North American and Federal simply reargued their
 9   case . . . the district court did not abuse its discretion in denying the motion.”).
10         Ultimately, the Court echoes the following sentiment expressed by another district
11   judge that motions for reconsideration should not be used merely as an intermediate
12   “appeal” before taking a disputed ruling to the Ninth Circuit:
13         The Court cannot emphasize strongly enough that the Rules allowing for
           motions for reconsideration are not intended to provide litigants with a second
14
           bite at the apple. Rather, reconsideration is an “extraordinary remedy, to be
15         used sparingly in the interests of finality and conservation of judicial
           resources.” Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th
16
           Cir. 2000). In an adversarial system such as ours, more often than not one
17         party will win and one will lose. Generally, it follows that the losing party
           will be unhappy with the Court’s decision. Rarely does the losing party
18
           believe that its position lacked merit, or that the Court was correct in ruling
19         against it. Rather than either accept the Court’s ruling or appeal it, it seems
           to have instead become de rigueur to file a motion for reconsideration. The
20
           vast majority of these motions represent a simple rehash of the arguments
21         already made, although now rewritten as though the Court was the opposing
           party and its Order the brief to be opposed. It is easy for each litigant to
22
           consider only his or her own motion, and the seemingly manifest injustice that
23         has been done to them. But the cumulative effect is one of abuse of the system
           and a drain on judicial resources that could be better used to address matters
24
           that have not yet been before the Court once, let alone twice.
25         This is not to say that a motion for reconsideration is never well-taken. A
26         litigant should not shy from bringing to the Court’s attention changes in facts
           and circumstances that render a ruling no longer logical, an intervening
27         change in controlling authority, or other critical matters that the Rules provide
28         should be brought to the Court’s attention in this way. On this basis, motions

                                                    2
                                                                                  18-CV-1840-CAB-MDD
 1         for reconsideration should be few, far between, and narrowly focused. When
           this is the case, the Rules work as they were intended, and the Court can focus
 2
           on the business of justice.
 3
     Strobel v. Morgan Stanley Dean Witter, No. 04CV1069 BEN(BLM), 2007 WL 1053454,
 4
     at *3–4 (S.D. Cal. Apr. 10, 2007). Plaintiff’s motion does not meet the description in the
 5
     second paragraph of the above block quote. The Court considered the entirety of the SAC
 6
     as well as all of the arguments Plaintiff reiterates in his motion when it granted Defendants’
 7
     motion to dismiss and is not persuaded that its order dismissing the SAC was incorrect.
 8
     Accordingly, Plaintiff’s motion is DENIED.
 9
           It is SO ORDERED.
10
     Dated: March 19, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                18-CV-1840-CAB-MDD
